Citation Nr: 9909705	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  91-49 496	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss and 
tinnitus.

2.  Entitlement to in increased (compensable) rating for 
postoperative scars anterior to the right and left ears.

3.  Entitlement to a higher rating for internal derangement 
of the temporomandibular joints (TMJs) with recurrent 
subluxation and headaches, including a rating greater than 10 
percent from September 17, 1987 to February 16, 1994, and a 
rating greater than 30 percent since February 17, 1994.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from October 1984 to 
September 1987.  This matter comes before the Board of 
Veterans' Appeals (Board) from December 1987 and later RO 
rating decisions.  The Board remanded the case in January 
1993 and May 1995.  In light of the procedural history, the 
Board has construed  the issues as listed on the cover page.  

RO rating decisions granted service connection for internal 
derangement of the TMJs with recurrent suluxation and 
headaches; the RO rated this condition as 10 percent 
disabling from September 17, 1987 (day after discharge from 
active service) to February 16, 1994, and rated the condition 
30 percent since February 17, 1994 (effective date of change 
of rating criteria).  The veteran appeals for a higher rating 
for the TMJ disorder during these periods, and this higher 
rating issue encompasses a previously stated issue of an 
earlier effective date for the current rating.  An RO 
decision granted service connection and a noncompensable 
rating for postoperative scars anterior to the right and left 
ears, and the veteran appeals for a higher rating for such 
condition.  He also appeals an RO decision which denied 
service connection for hearing loss and tinnitus.




FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
plausible claims for service connection for hearing loss and 
tinnitus.

2.  The postoperative scars anterior to the right and left 
ears are asymptomatic and cause no functional impairment, but 
together these scars are moderately disfiguring.

3.  For the period from September 17, 1987 to February 16, 
1994, the veteran's internal derangement of the TMJs with 
recurrent subluxation and headaches resulted in overall 
impairment which approximates TMJ limitation of motion to 1/2 
inch.

4.  For the period since February 17, 1994, the TMJ disorder 
has resulted in overall impairment which does not exceed TMJ 
limitation of motion between 11 and 20 mm.


CONCLUSIONS OF LAW

1.  The claims for service connection for hearing loss and 
tinnitus are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).

2.  The criteria for a single 10 percent rating for 
postoperative scars anterior to the right and left ears have 
been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. § 4.118, Codes 7800, 7803, 7804, 7805 (1998).

3.  The criteria for a 20 percent rating for a TMJ disorder 
have been met for the period of September 17, 1987 to 
February 16, 1994.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
1998); 38 C.F.R. § 4.150, Code 9905 (effective prior to 
February 17, 1994).

4.  The criteria for a rating in excess of 30 percent for a 
TMJ disorder since February 17, 1994 have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 4.150, Code 9905 (effective from February 17, 1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service from October 1984 to 
September 16, 1987.

Service medical records from the veteran's 1984-1987 active 
duty include a number of audiograms which showed normal 
hearing of both ears at frequencies from 500 to 4000 hertz, 
and hearing loss was never noted.  In September 1987, the 
veteran had complaints which included ringing in the ears; 
the examiner stated that this was probably a reaction to 
Benadryl which the veteran was taking for allergies, and such 
medication was discontinued.  The service records do not 
otherwise mention ringing in the ears or tinnitus.  
Throughout much of his service the veteran had recurrent jaw 
dislocations when he yawned, when opening his mouth for 
dental examination, etc.  His mouth would become stuck open, 
and either outpatient or hospital treatment (including 
reducing the dislocation and temporary wiring of the jaw) was 
required.  Corrective jaw surgery was recommended but not 
performed.  Following Medical Board and Physical Evaluation 
Board proceedings, the veteran was medically discharged from 
service (with severence pay at the 10 percent rate) based on 
the jaw condition which was diagnosed as right and left TMJ 
internal derangement with chronic mandibular subluxation

In September 1987, the veteran claimed service connection for 
his jaw condition.

An October 1987 VA general examination revealed that the 
veteran's ear canals were open and his drums were intact.  
The examiner reported that there was no hearing loss and the 
report was negative for any complaints of tinnitus.  The 
examiner stated that the veteran's general medical 
examination was within normal limits.

On October 1987 VA dental examination, the veteran reported 
that his last jaw dislocation occurred 2 or 3 months ago.  He 
complained of pain on both sides into the head.  He stated 
that he also had headaches which woke him up at night.  
Physical examination revealed that right lateral excursion of 
the mandible was within normal limits.  Left lateral 
excursion of the mandible was limited and caused pain.  
Vertical excursion of the mandible was very limited.  The 
opening was 5/8".  Protrusive excursion of the mandible was 
limited.  He had definite speech slurring and he had 
mastication interference especially on the left side.  He had 
mandible displacement to the right, none to the left, and his 
occlusion was within normal limits.  He reported paralysis 
mostly on the left side but sometimes on the right side, and 
he had significant reduction in muscle strength.  It was 
reported that he had definite loss of sensation involving the 
fifth and seventh cranial nerve.  In summary, the examiner 
stated that the veteran had jaw dislocations in service which 
required wiring of his jaw and that he now experienced pain, 
numbness and general loss of function. 

In December 1987, the RO granted service connection for 
internal derangement of the TMJs with chronic mandibular 
subluxation, and assigned a 10 percent rating, effective from 
September 17, 1987 (day after discharge from active service).  
The veteran appealed for a higher rating.

A February 1988 hospital summary shows that the veteran 
underwent bilateral articular eminenectomies due to multiple 
periodic dislocations of the TMJs.  It was noted that on 
admission his maximum jaw opening was 20 mm; following 
hospital discharge he was to have minimal use of the 
mandible, and have a soft or liquid diet, for a period of 
time. 

During an April 1989 RO hearing, the veteran testified that 
his TMJ disorder caused him to have diarrhea and some weight 
loss due to eating liquid food.  He stated that he had 
headaches which went through his temples and that he had 
pressure in his jaw which caused his eyes to sometimes water 
when he slept.  He stated that his whole face was numb 
because his jaws were so tight.  He related that he was on 
pain and muscle relaxant medication.  He also stated that his 
condition caused him to slur his speech.

On a May 1989 VA dental examination, the history of the 
postoperative TMJ condition was reviewed.  The veteran 
complained of having difficulty talking.  He claimed that he 
had popping and clicking of the TMJ and that he also had 
headaches.  He complained of not being able to open his mouth 
wide.  Physical examination revealed that he had about 10 
percent movement of the right lateral excursion of the 
mandible.  There was no left lateral excursion of the 
mandible.  His vertical opening was limited to 2.5 cm (about 
an inch).  Protrusive excursion of the mandible was slightly 
limited.  His speech was slurred and he reported having 
difficulty chewing.  There was no right or left displacement 
of the mandible and he had adequate intercuspation.  It was 
noted there were 4.5 cm surgical scars anterior to the ala of 
the right and left ears.  Areas around the TMJs were 
sensitive to palpation.  The veteran stated that he had 
pinprick insensitivity.  In summary, the dentist stated that 
when asking the veteran to move mandible he had no left 
lateral excursion and 10 percent right lateral excursion and 
a one inch vertical opening of the mouth.  The veteran did 
not report for X-ray studies of the TMJ.

In August 1989, the RO determined that service connection was 
warranted for post-operative scars anterior to the ala of the 
right and left ears, and such were rated noncompensable.  The 
RO found that veteran's complaints of headaches were part of 
the TMJ disorder, and the 10 percent rating for the TMJ 
condition was continued.

In a statement received in August 1990, the veteran said that 
he had arthritis within his jaw and experienced pain on 
motion and problems chewing food.  He stated that he could no 
longer pronounce words and that his speech was somewhat 
slurred.  He stated that the scars on the left and right side 
of his head were sore, tender, and caused problems while 
shaving and receiving a haircut.

A February 1991 VA outpatient treatment report reveals that 
the veteran complained of TMJ pain for which he took Motrin 
or Tylenol 3.  Physical examination revealed no click or 
crepitus.  The veteran stated that he had tenderness of the 
TMJs which was greater on the left than on the right.

In November 1991, the veteran filed claims of service 
connection for bilateral hearing loss and tinnitus.

A June 1993 VA examination revealed bilateral preauricular 
surgical scars which measured short arms of 2 cm and long 
arms 4 cm.  The scars were nontender, atrophic and was not 
fixed to underlying structures.  The examiner stated that 
there was no disability attributable to the scars per se.  
Color photographs were taken of the scars, and these show the 
scars are in the areas of a man's sideburns; the veteran wore 
his hair short, without sideburns, and the scars are clearly 
visible.

A July 1993 VA dental examination revealed that the veteran 
had extremely limited jaw opening which was less than 15 mm 
and that he had bilateral pain.  No TMJ abnormality was seen 
on CT scan.  It was recommended that the veteran have an MRI.

On VA neurological examination in July 1993, the veteran 
stated that he had pains in the area of the scars which were 
near the ears.  He stated that the pain went to the right 
temporal area.  The neurologist stated that he was not too 
impressed by the pain at all.  The veteran reported he had 
some trouble opening his mouth and that he could only take 
fluid food.  It was reported that the veteran's speech was 
not impaired and that he only spoke with a soft voice but no 
dysarthria.  Neurological examination revealed no evidence of 
any involvement of the fifth and seventh cranial nerves.  
Sensory examination revealed that he split the tuning fork in 
midline which was a conversionary reaction and was typical 
for people with hysteria.  He showed some scars which may 
hinder him to open his mouth very wide.  His nerve function 
showed no deficit.  The diagnosis was no neurological 
disease.

During an October 1993 RO hearing, the veteran stated that 
his face was numb, that he had problems chewing and that he 
had slurred speech due to his TMJ disorder.  He also stated 
that he was on a liquid or soft food diet.

In February 1994, the RO hearing officer decided that an 
increased rating for the service-connected jaw condition was 
not warranted under regulations in effect prior to February 
17, 1994.  However, the RO hearing officer determined that a 
30 percent rating for the service-connected jaw condition was 
warranted under regulations effective from February 17, 1994.  
The hearing officer denied a compensable rating for the 
service-connected facial scars.

In February 1994, the RO effectuated the RO hearing officer's 
decision with respect to the veteran's claim for a higher 
rating for his TMJ disorder, and the 30 percent rating was 
made effective from February 17, 1994.  The 0 percent rating 
for facial scars was continued.  The RO also denied service 
connection for bilateral hearing loss and tinnitus.

In a March 1994 statement, the veteran said that he felt that 
the 30 percent rating should be awarded effective from 1988.  
He argued that medical records showed that his ability to 
open his mouth was limited to less than 15 mm.  He claimed 
that he was actually limited in opening his mouth to 11 or 12 
mm.  He stated that he had pain in his temple and jaw area 
which was caused by his service-connected TMJ.  He also 
claimed that he had headaches as a result of his TMJ 
disorder.  He asserted that service connection was warranted 
for hearing loss and tinnitus.

In January and March 1995 statements, the veteran's 
representative argued that the veteran was entitled to at 
least a 20 percent rating for his TMJ disorder prior to 
February 1994, and that the 30 percent rating from February 
1994 was consistent with the change in rating criteria.  The 
representative also argued that a compensable rating was 
warranted for facial scars, and that service connection was 
warranted for hearing loss and tinnitus.

A July 1995 VA audiological examination revealed that the 
veteran had right ear pure tone thresholds of 15, 15, 15, 15 
and 20 decibels at 500, 1000, 2000, 3000 and 4000 hertz, 
respectively.  Pure tone thresholds of the left ear were 10, 
15, 10, 15 and 15 decibels at 500, 1000, 2000, 3000 and 4000 
hertz, respectively.  Speech discrimination was 92 percent in 
each ear.  The audiologist stated that the veteran's left ear 
hearing was within normal limits, and that right ear hearing 
was normal through 4000 hertz with a mild hearing loss at 
8000 hertz.

On April 1996 VA dental examination, the veteran complained 
of chronic right and left pain in the TMJ area.  He stated 
that he had limited jaw opening with restriction of diet.  He 
also stated that he had chronic headaches, as well as popping 
and clicking at the TMJs.  Physical examination revealed 
inter-incisal maximal opening of 14 mm with pain on maximal 
opening.  Mandibular protrusion was less than 2 mm.  There 
was minimal right and left jaw excursion with pain at the 
right and left joints.  The veteran stated that his TMJ 
disorder limited his intake of solid foods and that it 
interfered with sleep due to pain.  The diagnosis was rule 
out internal derangement and arthritis of the right and left 
TMJs.  An MRI was recommended.

The impression from a May 1996 MRI was that there was a 
limited evaluation of the left TMJ secondary to 
susceptibility artifact from surgical hardware.  It was 
reported that markedly limited translation was present with 
opening to the left TMJ.  There was limited motion on the 
right which may be secondary to the limitations imposed by 
the left TMJ.  There was no abnormalities of the right 
articular cartilage and the left articular cartilage was not 
well identified.

An October 1996 VA outpatient treatment report notes that the 
veteran was treated for a sinus infection and that he 
complained of having headaches.

The veteran fails to report to July 1998 VA audiological, 
dental, ear disease, neurological, and scar examinations.  In 
August 1998, the RO attempted to contact the veteran to 
determine if he was willing to report for the examinations.  
The veteran never responded.

In a December 1998 informal hearing presentation, the 
veteran's representative provided additional written argument 
in support of the claims on appeal.

II.  Analysis

A.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The preliminary requirement for a claim of service connection 
is that the applicant submit evidence which is sufficient to 
justify a belief by a fair and impartial individual that he 
has presented a well-grounded claim, meaning a claim which is 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  If a claim is not well grounded, the VA 
has no duty to assist the veteran in developing pertinent 
facts, and the claim must be denied.  Id.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995).

1.  Bilateral Hearing loss

Certain chronic diseases, including sensorineural hearing 
loss, which become manifest to a compensable degree within 
the year after service, will be rebuttably presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Service medical records fail to demonstrate that the veteran 
had chronic hearing loss during his 1984-1987 active duty.  
Hearing was normal in both ears, at frequencies from 500 to 
4000 hertz, on a number of tests in service, and hearing loss 
was not diagnosed.  There is no medical evidence of hearing 
loss within the year after service, to a compensable degree 
or otherwise.  The first post-service medical evidence of 
hearing loss is the 1995 VA examination.  The bilateral 92 
percent speech discrimination scores at that examination 
indicate a hearing loss disability under the standards of 
38 C.F.R. § 3.385.  

However, for a well-grounded claim for service connection, 
there would have to be medical evidence to link the current 
hearing loss disability to service, and no such medical 
evidence has been submitted.  Caluza, supra.  The veteran's 
assertion that he currently has hearing loss due to service 
does not serve to make his claim well grounded since, as a 
layman, he has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Grottveit v. Brown, 5 
Vet.App. 91 (1993).

Since the veteran has not submitted competent medical 
evidence showing that his current hearing loss is linked to 
service, his claim for service connection is implausible and 
must be denied as not well grounded.  Caluza, supra.

2.  Tinnitus

The veteran's service medical records show that in September 
1987 he complained of ringing in the ears.  At that time, the 
assessment was that the ringing in his ears was probably a 
reaction to him taking Benadryl for his allergies, and the 
medication was then discontinued.  Service medical records do 
not show chronic tinnitus.  Post-service medical reports are 
negative for tinnitus.  In addition, there is no competent 
medical evidence showing that the veteran currently has 
tinnitus which is related to military service, to include his 
transient complaint of ringing in the ears while taking 
Benadryl.  The veteran's assertion that he currently has 
tinnitus due to service does not serve to make his claim well 
grounded since, as a layman, he has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Grottveit, supra. 

In the absence of medical evidence showing that the veteran 
currently has tinnitus and that such is linked to service, 
his service connection claim must be denied as not well 
grounded.  Caluza, supra. 

B.  Higher Rating for Postoperative Scars Anterior to the 
Ears

The veteran's claim for a higher (compensable) rating for his 
service-connected facial scars anterior to both ears is well 
grounded, meaning plausible.  The file shows that the RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. § 
5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The veteran's post-operative scars anterior to the right and 
left ears have been assigned noncompensable ratings under 
38 C.F.R. § 4.118, Code 7800 (disfiguring scars of the head, 
face, or neck).  Code 7800 provides a 0 percent rating when 
the disfigurement is slight; a 10 percent is assigned when 
the disfigurement is moderate; and a 30 percent rating is 
assigned when the disfigurement is severe, especially if 
producing a marked or unsightly deformity of the eyelids, 
lips, or auricles.

Scars which are superficial, poorly nourished with repeated 
ulceration, warrant a 10 percent rating (38 C.F.R. § 4.118, 
Code 7803); scars which are superficial, tender and painful 
on objective demonstrations also warrant a 10 percent rating 
(38 C.F.R. § 4.118, Code 7804); and when these requirements 
are not shown, a 0 percent rating is to be assigned 
(38 C.F.R. § 4.31).  Scars may also be rated on the basis of 
any related limitation of function of the part affected.  
38 C.F.R. § 4.118, Code 7805.  

Although the veteran alleges various subjective symptoms 
pertaining to his scars, such are not confirmed by the 
medical evidence.  A 1993 VA examination shows that the 
veteran's scars had short arms of 2 cm and long arms of 4 cm 
around the left and right ears and are nontender and 
otherwise asymptomatic.  The examiner stated that there was 
no disability attributable to the scars per se.  Other 
evidence also shows the scars are asymptomatic and cause no 
functional impairment.  There is no basis for a compensable 
rating under the criteria of Codes 7803, 7804, and 7805.  

However, the description of the scars at the 1993 
examination, along with the color photographs (showing 
clearly visible scars in the areas of the sideburns), raise a 
reasonable doubt that the scars together produce moderate 
disfigurement, and such supports a single 10 percent rating 
under Code 7800.  The Board has applied the benefit-of-the-
doubt rule in granting a 10 percent rating.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The 
scars clearly are not severely disfiguring, and there is no 
basis for a rating higher than 10 percent under Code 7800.

C.  Entitlement to a Higher Rating for a TMJ Disorder

The veteran contends that his TMJ disorder is more disabling 
than reflected in the originally assigned rating of 10 
percent which was made effective from September 17, 1987 
until February 16, 1994.  Based on the evidence and a change 
in the rating criteria, effective February 17, 1994, the RO 
granted a higher rating of 30 percent for the TMJ disorder, 
effective from February 17, 1994.  The veteran has not 
expressed satisfaction with the 30 percent rating assigned by 
the RO.  Therefore, the Board must assume that he is also 
claiming entitlement to a current rating in excess of 30 
percent for the service-connected TMJ disorder.  AB v. Brown, 
6 Vet.App. 35 (1993). 

While the TMJ disorder includes related headaches, there is 
no basis for a separate compensable rating for headaches, 
rating by analogy to migraine (38 C.F.R. §§ 4.20, 4.27, 
4.124a, Code 8100).  In this regard, a 1993 VA neurological 
examination was normal, and the examiner questioned the 
veteran's subjective complaints of pain; other medical 
records show no prostrating episodes from occasional 
headaches; and the veteran failed to report for a VA 
neurological examination in 1998.

The veteran's service-connected TMJ disorder is rated under 
the criteria for dental and oral conditions, and the most 
appropriate diagnostic code is that pertaining to TMJ 
limitation of motion, 38 C.F.R. § 4.150, Code 9905.  The 
criteria for rating under that code changed during the 
pendency of the appeal.  

The "old" criteria, in effect prior to February 17, 1994, 
provided a 10 percent rating for any definite limitation of 
motion of the temporomandibular articulation interfering with 
mastication or speech.  A 20 percent rating required that 
motion be limited to 1/2 inch (12.7 mm).  A 40 percent rating 
was assigned for motion limited to 1/4 inch (6.3 mm.).  38 
C.F.R. § 4.150, Code 9905 (effective prior to February 
17,1994).

Under the "new" rating criteria, which became effective on 
February 17, 1994, a 10 percent rating is assigned for 
lateral excursion limited from 0 to 4 millimeters.  
Limitation of motion of the inter-incisal range of the 
temporomandibular articulation between 31 and 40 mm is also 
assigned a 10 percent rating.  Limitation between 21 and 30 
mm warrants a 20 percent rating.  Limitation between 11 and 
20 mm warrants a 30 percent rating.  Limitation between 0 and 
10 mm is rated 40 percent.  The note to this code provides 
that ratings for limited inter-incisal movement shall not be 
combined with ratings for limited lateral excursion.  38 
C.F.R. § 4.150, Code 9905 (effective February 17, 1994).  

In adjudicating the issue at hand, the Board must make an 
assessment, based on the evidence of record, as to the 
severity of the veteran's TMJ disorder during the period from 
September 17, 1987 to February 16, 1994 (when the condition 
was rated 10 percent, and during the period since February 
17, 1994 (when the condition has been rated 30 percent).  The 
rating during each period is to be determined by the version 
of Code 9905 then in effect.  With regard to prior references 
to entitlement to an earlier effective date for the current 
30 percent rating, such issue is encompassed by the pending 
increased rating issue.  The current version of Code 9905 is 
only effective as of February 17, 1994.  38 C.F.R. § 3.114.

As to the level of disability during the period from 
September 17, 1987 (day after service discharge) to February 
16, 1994, the Board notes that earlier service medical 
records describe recurrent TMJ dislocations and limitation of 
motion.  An October 1987 VA examination reveals that the 
veteran's right lateral excursion of the mandible was within 
normal limits.  However, his left lateral excursion was 
limited and caused pain.  His vertical excursion of the 
mandible was very limited with an opening of 5/8 of an inch.  
When admitted to the hospital in February 1988, for bilateral 
articular eminectomies, maximum motion of the jaw was 20 mm, 
but after the operation there was a period in which the 
veteran had only minimal use of the mandible.  When examined 
in May 1989, he had approximately 10 percent movement of the 
right lateral excursion of the mandible and no movement of 
the left lateral excursion.  His vertical opening was limited 
to 2.5 cm (approximately 1 inch).  His protrusive excursion 
was slightly limited.  His speech was slurred and he had 
difficulty chewing.  There was no right or left displacement 
of the mandible.  In February 1991, the veteran was treated 
for complaints of TMJ pain.  Physical examination during that 
time revealed no click or crepitus.  On VA dental examination 
in July 1993, it was reported that the veteran had an 
extremely limited opening which was less than 15 mm and that 
he had bilateral pain of the jaw.  VA neurological 
examination in July 1993 revealed that the veteran's speech 
was not impaired and that there was no neurological 
impairment as a result of the TMJ disorder. 

Obviously the TMJ range of motion varied during the period 
from September 17, 1987 to February 16, 1994, but often the 
motion was restricted to about 1/2 inch (the 20 percent 
criteria under Code 9905 as then in effect), particularly 
when the effects of pain on use and flare-ups is considered.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Applying the benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), the Board grants a 20 percent rating for the TMJ 
condition for this period.  There is no evidence that during 
this time the veteran had jaw motion limited to 1/4 inch, and 
there is no basis for an even higher rating under the old 
version of Code 9905.  As noted, the new version of Code 9905 
is inapplicable to this period of time.

As to the question of entitlement to a rating higher than 30 
percent for the TMJ disorder since February 17, 1994 (when 
the regulation changed), the Board finds that 30 percent 
rating is the appropriate rating since the veteran's TMJ 
inter-incisal range was limited to 15 mm on VA examination in 
July 1993.  On VA examination in April 1996, there was inter-
incisal maximal opening of 14 mm with pain.  Mandibular 
protrusion loss was 2 mm and he had minimal right and left 
jaw excursion.  Under the new criteria, this is still rated 
30 percent rating, and the evidence would not support a 
higher rating under the old criteria.  Karnas v. Derwinski, 1 
Vet.App. 308 (1990).  The veteran failed to report for a VA 
dental examination in 1998, and there is no evidence that he 
currently has limitation of TMJ motion to the degree required 
for a rating higher than 30 percent under the criteria of 
either the old or new version of Code 9905.  

The preponderance of the evidence is against a rating greater 
than 30 percent for the TMJ disorder since February 17, 1994; 
thus the benefit-of-the-doubt rule does not apply, and this 
aspect of the claim is denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra. 









ORDER

Service connection for hearing loss and tinnitus is denied.

A single 10 percent rating for postoperative scars anterior 
to both ears is granted.

A higher rating of  20 percent rating for a TMJ disorder, 
during the period from September 17, 1987 to February 16, 
1994, is granted.

A rating higher than 30 percent for a TMJ disorder, during 
the period since February 17, 1994, is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

